Motion by the United States to dismiss counterclaim and deny demand for jury trial filed by the State of Florida received and filed, and the State of Florida allowed 60 days to respond. Upon receipt of response of the State of Florida, motion and response shall be referred to Special Master for Ms report and recommendation. Joint motion of the United States and the State of Florida to consolidate proceedings herein against the State of Florida with United States v. Louisiana, No. 9, Orig., grants Report of Special Master upon motion of the State of Florida for severance received and filed, and motion of the State of Florida for severance granted.
Mr. Justice Marshall took no part in the consideration or decision of these matters.
[For earlier orders herein, see, e. g., 400 U. S. 914.]